Filing Date: 07/08/2020
Claimed Foreign Priority Date: none
Applicants: Tien et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 11/23/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 11/23/2021, responding to the Office action mailed on 08/25/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 10, 15-16, and 24-25, and added new claims 28-32. Accordingly, pending in this application are claims 8-9, 11-14, 17-23, and 26-32.
 
Response to Amendment

Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 previously set forth in the Non-Final Office action mailed on 08/25/2021. Accordingly, all prior claim rejections are hereby withdrawn, and new grounds of rejection are presented below, as necessitated by Applicant’s amendments 

 Claim Objections


Claim 29 is objected to because of the following informalities:
- L. 29: amend to --forming a dielectric layer--
Appropriate correction is required.

Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-9, 11-14, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US2015/0287682).

Regarding Claim 8, Ahn (see, e.g., Figs. 1-13 and Par. [0062]-[0084]) shows all aspects of the instant invention, including a method of forming an integrated chip, the method comprising:
- forming a first sacrificial segment (e.g., treated interlayer insulating layer 3a) over a substrate (e.g., substrate 1) (see, e.g., Fig. 5) 
e.g., conductive patterns 10a) on opposite sides of the first sacrificial segment, the second metal feature extending from above a bottom surface of the first sacrificial segment to below the bottom surface of the first sacrificial segment (see, e.g., Fig. 5)
- removing the first sacrificial segment from between the first metal feature and the second metal feature (see, e.g., Fig. 6)
- forming a first dielectric liner segment (e.g., insulating diffusion barrier layer 11) between the first metal feature and the second metal feature and along sidewalls of the first metal feature and the second metal feature (see, e.g., Fig. 7)
- forming a second sacrificial segment (e.g., sacrificial layer S1) between the sidewalls of the first metal feature and the second metal feature, and further between sidewalls of the first dielectric liner segment (see, e.g., Fig. 8)
 - forming an etch-stop layer (e.g., permeation layer 13) over the first metal feature, over the second metal feature, over the second sacrificial segment, and over the first dielectric liner segment (see, e.g., Fig. 9)
- removing at least part of the second sacrificial segment from between the sidewalls of the first metal feature and the second metal feature and from between the sidewalls of the first dielectric liner segment, thereby leaving a first cavity (e.g., air gap region AG1) in place where the at least part of the second sacrificial segment has been removed (see, e.g., Fig. 2)
Regarding Claim 9, Ahn (see, e.g., Fig. 2) shows that the first cavity (e.g., AG1
Regarding Claim 11, Ahn (see, e.g., Figs. 7-8 and Par. [0077]-[0078]) shows that forming the first dielectric liner segment and the second sacrificial segment comprises:
- forming a dielectric liner layer (e.g., 11) over the first metal feature, over the second metal feature, and on the sidewalls of the first and second metal features (see, e.g., Fig. 7)
- forming a sacrificial layer (e.g., S1) between the sidewalls of the dielectric liner layer and over the dielectric liner layer (see, e.g., Fig. 8)
- performing a planarization process into the sacrificial layer and the dielectric liner layer after forming the sacrificial layer to define the second sacrificial segment and to define the first dielectric liner segment (e.g., by an etch back process)
Regarding Claim 12, Ahn (see, e.g., Fig. 13 and Par. [0083]) shows that removing the second sacrificial segment (e.g., S1) comprises a heating process (e.g., about 400° C) and occurs with the etch-stop layer (e.g., 13) in place over the second sacrificial segment.
Regarding Claim 13, Ahn (see, e.g., Fig. 13 and Par. [0083]) shows that the etch-stop layer (e.g., 13) remains over the second sacrificial segment (e.g., S1) during the removing of the second sacrificial segment.
Regarding Claim 14, Ahn (see, e.g., Fig. 13 and Par. [0083]) shows that the removing of the second sacrificial segment comprises:
- heating the second sacrificial segment (e.g., S1) until the second sacrificial segment transforms into a gas (e.g., decomposition by UV/thermal treatment temperature of about 400° C)
e.g., outgassing through the permeation layer 13)
Regarding Claim 29, Ahn (see, e.g., Figs. 16-20 and Par. [0089]-[0095]) discloses that his process of air gap AG1 formation between conductive patterns 10a,10b is not limited to region A, but also encompasses region B. Therefore, Ahn also shows:
- forming a dielectric layer (e.g., insulating layer 3) over the substrate  
- patterning the dielectric layer to form an opening (e.g., groove 6b for 10b) in the dielectric layer 
- wherein the second metal feature (e.g., 10b) is formed in the opening between sidewalls of the dielectric layer
Regarding Claim 30, Ahn (see, e.g., Figs. 17-18 and Par. [0092]) shows that the second metal feature (e.g., 10b) extends from above a topmost surface of the dielectric layer to below the topmost surface of the dielectric layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US2015/0287682) in view of Noori et al. (US2008/0182403).

Regarding Claim 28, while Ahn (see, e.g., Par. [0083]) discloses that the decomposed sacrificial layer S1 escapes outward through the permeation layer 13, he is silent about a step of forming one or more openings in the etch-stop layer before removing at least part of the second sacrificial segment. Noori (see, e.g., Figs. 1-2 and Par. [0027], [0029]), on the other hand and in the same field of endeavor, teaches that a thermally treated sacrificial layer 102/202 can be flown out of a region between conductive elements 104/204 through a porous layer 105 or through holes 206 respectively, so as to form air gaps 106/207 between said conductive elements. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a step of  forming one or more openings in the etch-.

Claims 8-9, 11-14, 21-23, 26-27, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US2012/0261788) in view of Naik (US2010/0093168).

Regarding Claim 8, Lin (see, e.g., Figs. 1A-J and Par. [0021]-[0040]) shows most aspects of the instant invention, including a method of forming an integrated chip, the method comprising:
- forming a first metal feature and a second metal feature (e.g., conductive layers 104) (see, e.g., Fig. 1E)
- forming a first dielectric liner segment (e.g., protective dielectric coating 114 of SiC) between the first metal feature and the second metal feature and along sidewalls of the first metal feature and the second metal feature (see, e.g., Figs. 1F-H)
- forming a second sacrificial segment (e.g., sacrificial material 116) between the sidewalls of the first metal feature and the second metal feature, and further between sidewalls of the first dielectric liner segment (see, e.g., Figs. 1G-H)
 - forming an etch-stop layer (e.g., cap layer 118 of SiN) over the first metal feature, over the second metal feature, over the second sacrificial segment, and over the first dielectric liner segment (see, e.g., Fig. 1I)
e.g., air gaps 120) in place where the at least part of the second sacrificial segment has been removed (see, e.g., Fig. 1J)






















Furthermore, Lin (see, e.g., Par. [0021]) discloses that substrate 102 may include lower level metal layers in interlevel dielectric materials. However, Lin (see, e.g., Figs. 1A-E) shows that the first and second metal features are formed by a lithographic patterning process of conductive layer 104. Therefore, Lin is silent about a process of forming the first and second metal features by method steps comprising forming a first sacrificial segment over the substrate, as well as the remaining associated limitations.
Naik (see, e.g., Figs. 8D-H and Par. [0088]-[0092]), on the other hand and in the same field of endeavor, teaches an alternate process of forming a first metal feature and a second metal feature (e.g., metal interconnect lines 842) comprising:
- forming a first sacrificial segment over a substrate (e.g., patterned sacrificial layer 829/839 over substrate 801) (see, e.g., Figs. 8D-F)
- forming a first metal feature and a second metal feature on opposite sides of the first sacrificial segment (e.g., left and right 842s respectively), the second metal feature extending from above a bottom surface of the first sacrificial segment to below the bottom surface of the first sacrificial segment (see, e.g., Fig. 8G)
- removing the first sacrificial segment from between the first metal feature and the second metal feature (see, e.g., Fig. 8H)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and second metal features by steps of forming a first sacrificial segment over a substrate as well as the remaining limiting steps in the method of Lin, because said steps are known in the semiconductor manufacturing art as steps of an alternate process for forming metal features on a substrate, as suggested by Naik, and applying known method steps for their known purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 9, Lin (see, e.g., Fig. 1J) shows that the first cavity (e.g., 120) is defined by the sidewalls of the first dielectric liner segment (e.g., 114), an upper surface of the first dielectric liner segment, and a lower surface of the etch-stop layer (e.g., 118).
Regarding Claim 11, Lin (see, e.g., Figs. 1F-H and Par. [0033]-[0035]) shows that forming the first dielectric liner segment and the second sacrificial segment comprises:
- forming a dielectric liner layer (e.g., 114) over the first metal feature, over the second metal feature, and on the sidewalls of the first and second metal features (see, e.g., Fig. 1F)
- forming a sacrificial layer (e.g., 116) between the sidewalls of the dielectric liner layer and over the dielectric liner layer (see, e.g., Fig. 1G)
- performing a planarization process into the sacrificial layer and the dielectric liner layer after forming the sacrificial layer to define the second sacrificial segment and to define the first dielectric liner segment (see, e.g., Fig. 1H)





Regarding Claim 12, Lin (see, e.g., Fig. 1J and Par. [0039]-[0040]) shows that removing the second sacrificial segment (e.g., 116) comprises a heating process (e.g., thermal treatment to decompose the sacrificial material) and occurs with the etch-stop layer (e.g., 118) in place over the second sacrificial segment.
Regarding Claim 13, Lin (see, e.g., Fig. 1J) shows that the etch-stop layer (e.g., 118) remains over the second sacrificial segment (e.g., 116) during the removing of the second sacrificial segment.
Regarding Claim 14, Lin (see, e.g., Fig. 1J and Par. [0039]-[0040]) shows that the removing of the second sacrificial segment comprises:
- heating the second sacrificial segment (e.g., 116) until the second sacrificial segment transforms into a gas (e.g., decomposition by UV/thermal treatment temperature of 100-500 Co)
- removing the gas from the first cavity by extracting the gas through the etch-stop layer (e.g., 118) (e.g., removed through the permeable cap layer)
Regarding Claim 29, Naik (see, e.g., Figs. 8A-G) teaches:
- forming a dielectric layer over the substrate (e.g., ILD layer 808 over substrate 801) (see, e.g., Fig. 8A)    
- patterning the dielectric layer to form an opening in the dielectric layer (see, e.g., Fig. 8E)    
- wherein the second metal feature (e.g., 842
Regarding Claim 30, Naik (see, e.g., Fig. 8G) teaches that the second metal feature (e.g., 842) extends from above a topmost surface of the dielectric layer (e.g., 808/828) to below the topmost surface of the dielectric layer.
Regarding Claim 21, Lin (see, e.g., Figs. 1A-J and Par. [0021]-[0040]) shows most aspects of the instant invention, including a method of forming an integrated chip, the method comprising:
- depositing a dielectric liner layer (e.g., protective dielectric coating 114 of SiC) along a sidewall of a first metal feature (e.g., conductive layer 104) that faces a second metal feature (e.g., another conductive layer 104), along a sidewall of the second metal feature that faces the first metal feature, and between the first metal feature and the second metal feature along an upper surface of a substrate (e.g., substrate 102) (see, e.g., Fig. 1F)
- depositing a second sacrificial layer (e.g., sacrificial material 116) over a first upper surface of the dielectric liner layer and between opposing sidewalls of the dielectric liner layer (see, e.g., Fig. 1G)
- removing a portion of the second sacrificial layer (e.g., 116) and a portion of the dielectric liner layer (e.g., 114) to form a fourth sacrificial segment and a dielectric liner segment from the second sacrificial layer and the dielectric liner layer, respectively, the fourth sacrificial segment and the dielectric liner segment arranged between the first metal feature and the second metal feature (see, e.g., Fig. 1H)
- depositing an etch-stop layer (e.g., cap layer 118 of SiN) over a top surface of the fourth sacrificial segment, over a top surface of the first metal feature, over a top e.g., Fig. 1I)
- removing, at least in part, the fourth sacrificial segment from over the first upper surface of the dielectric liner segment, from between opposing sidewalls of the dielectric liner segment, and from below a lower surface of the etch-stop layer, thereby leaving a first cavity (e.g., air gaps 120) in place of the second sacrificial layer (see, e.g., Fig. 1J)






Furthermore, Lin (see, e.g., Par. [0021]) discloses that substrate 102 may include lower level metal layers in interlevel dielectric materials. However, Lin (see, e.g., Figs. 1A-E) shows that the first and second metal features are formed by a lithographic patterning process of conductive layer 104. Therefore, Lin is silent about a process of forming the first and second metal features by method steps comprising depositing a first sacrificial layer over a dielectric layer that is over a substrate, as well as the remaining associated limitations. 
Naik (see, e.g., Figs. 8D-H and Par. [0088]-[0092]), on the other hand and in the same field of endeavor, teaches an alternate process of forming a first metal feature and a second metal feature (e.g., metal interconnect lines 842) comprising:
- depositing a first sacrificial layer (e.g., sacrificial film 809) over a dielectric layer (e.g., ILD layer 808) that is over a substrate (e.g., substrate 801) (see, e.g., Fig. 8C)
- patterning the first sacrificial layer to form a first sacrificial segment, a second sacrificial segment, and a third sacrificial segment from the first sacrificial layer that are laterally spaced apart over the dielectric layer (e.g., patterned films 829), e.g., Fig. 8D)
- patterning the dielectric layer between the second sacrificial segment and the third sacrificial segment to form an opening in the dielectric layer (see, e.g., Fig. 8E)
- depositing a metal between the first sacrificial segment and the second sacrificial segment to form a first metal feature (e.g., metal interconnect line 842) between the first sacrificial segment and the second sacrificial segment (see, e.g., Fig. 8G)
- depositing the metal between the second sacrificial segment and the third sacrificial segment and in the opening in the dielectric layer (e.g., 808/828) to form a second metal feature (e.g., another metal interconnect line 842) between the second sacrificial segment and the third sacrificial segment and between sidewalls of the dielectric layer (see, e.g., Fig. 8G)
- removing, at least in part, the second sacrificial segment from between the first metal feature and the second metal feature (see, e.g., Fig. 8H)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the step of depositing a first sacrificial layer over a dielectric layer that is over a substrate as well as the remaining limiting steps in the method of Lin, because said steps are known in the semiconductor manufacturing art as steps of an alternate process for forming metal features on a substrate, as suggested by Naik, and applying known method steps for their known purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Therefore, Lin in view of Naik also teaches depositing a dielectric liner between the first metal feature and the second metal feature along an upper surface of the first surface of the dielectric layer.
Regarding Claim 22, Lin (see, e.g., Fig. 1J) shows that the first cavity (e.g., 120) is delimited by the opposing sidewalls of the dielectric liner segment (e.g., 114), the first upper surface of the dielectric liner segment, and the lower surface of the etch-stop layer (e.g., 118).
Regarding Claim 23, Lin (see, e.g., Fig. 1J and Par. [0039]-[0040]) shows that removing the fourth sacrificial segment from over the first upper surface of the dielectric liner segment, from between the opposing sidewalls of the dielectric liner segment, and from below the lower surface of the etch-stop layer comprises heating the fourth sacrificial segment so the fourth sacrificial segment undergoes thermal decomposition (e.g., decomposition by UV/thermal treatment temperature of 100-500 Co).
Regarding Claim 26, Naik (see, e.g., Fig. 8H and Par. [0053],[0091]) teaches that removing the second sacrificial segment (e.g., 839) from between the first metal feature and the second metal feature comprises etching the second sacrificial segment.
Regarding Claim 27, Lin (see, e.g., Fig. 1G and Par. [0034]) shows that depositing the second sacrificial layer (e.g., 116) comprises depositing a second material, e.g., hydrocarbon polymer. Additionally, Naik (see, e.g., Fig. 8A and Par. [0045],[0086]) teaches that depositing the first sacrificial layer (e.g., 809) comprises depositing a first material, e.g., amorphous carbon. Therefore, Lin in view of Naik teaches that depositing the first sacrificial layer comprises depositing a first material and 
Regarding Claim 31, Lin (see, e.g., Fig. 1H) shows that the second metal feature (e.g., 104) extends from above a bottom surface of the second sacrificial segment (e.g., 116) to below the bottom surface of the second sacrificial segment.
Regarding Claim 32, Naik (see, e.g., Figs. 8D-F and Par. [0088]-[0089]) teaches that:
- wherein patterning the first sacrificial layer (e.g., 809) comprises forming a hard mask layer (e.g., hard mask layer 810) on the first sacrificial layer and etching the hard mask layer and the first sacrificial layer to form the first sacrificial segment, the second sacrificial segment, and the third sacrificial segment with respective hard mask segments thereon (e.g., patterned hard mask layer 820)
- wherein patterning the dielectric layer (e.g., 808) comprises etching the dielectric layer with the first sacrificial segment, the second sacrificial segment, the third sacrificial segment, and the respective hard mask segments in place to form the opening in a portion of the dielectric layer that is directly below a spacing between the second sacrificial segment and the third sacrificial segment.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US2012/0261788) in view of Naik (US2010/0093168), and in further view of Noori et al. (US2008/0182403).

Regarding Claim 28, while Lin (see, e.g., Fig. 1J and Par. [0039]-[0040]) discloses that the decomposed sacrificial layer 116 is removed through the permeable cap layer 118, Lin in view of Naik is silent about a step of forming one or more openings in the etch-stop layer before removing at least part of the second sacrificial segment. e.g., Figs. 1-2 and Par. [0027], [0029]), on the other hand and in the same field of endeavor, teaches that a thermally treated sacrificial layer 102/202 can be flown out of a region between conductive elements 104/204 through a porous layer 105 or through holes 206 respectively, so as to form air gaps 106/207 between said conductive elements.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a step of  forming one or more openings in the etch-stop layer before removing at least part of the second sacrificial segment in the method of Lin in view of Naik, because it is known in the semiconductor manufacturing art that air gaps can be formed between conductive structures by a process of outgassing a thermally treated sacrificial layer through a porous layer or though openings formed in a masking layer, as suggested by Noori, and selecting among known method steps for their known purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Allowable Subject Matter














































Claims 17-20 are allowable.

Response to Arguments
Applicant’s arguments filed on 11/23/2021 with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
















































 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814